Citation Nr: 1101690	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the rating for the service-connected left knee disability 
was properly reduced from 10 percent to zero percent disabling, 
effective on January 24, 2007. 

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the 
United States Air Force from August 1988 to June 2002.  She also 
served in the Air Force Reserve until January 2009, and had 
various periods of active duty under Title 10 of the U.S.C.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that, in part, reduced the disability evaluation 
for the appellant's left knee disability from 10 percent to zero 
percent, effective in January 2007.  

In October 2010, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  In a January 2003 rating action, service connection was 
granted for a left knee medial meniscus strain; a 10 percent 
evaluation was assigned, effective from June 12, 2002.

2.  In an April 2007 rating action, the evaluation for the left 
knee medial meniscus strain disability was reduced to a 
noncompensable (zero percent) rating, effective from January 24, 
2007 (the date of a VA medical examination).

3.  The reduction of the rating from 10 to zero percent was not 
proper because it did address improvement of the service-
connected left knee disability under the ordinary conditions of 
life. 


CONCLUSION OF LAW

The requirements for restoration of a 10 percent evaluation for 
the Veteran's service-connected left knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 3.344, 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Even assuming that the VCAA is 
applicable to a rating reduction case (which is not an 
application for benefits filed by the Veteran, and which has its 
own set of procedural due process requirements), in this case, 
the Board is restoring the appellant's 10 percent evaluation for 
the left knee disability; the Board is granting in full the 
benefit (restoration of 10 percent rating) sought on appeal.  
Accordingly, assuming, without deciding, that the VCAA applies, 
or that any error was committed with respect to either the duty 
to notify or the duty to assist in relation to the left knee 
rating restoration claim, such error was harmless and will not be 
further discussed.

II.  The Merits of the Present Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant underwent a VA medical examination in October 2002; 
her medical records were not available for review.  The appellant 
complained of constant left knee pain that was aggravated by 
activity, by inactivity and by cold weather.  She denied any 
swelling and said that the knee did not give way.  The appellant 
did complain of morning stiffness.  On physical examination, 
there was no swelling or lateral instability.  McMurray's test 
was negative.  The cruciate ligament was normal on the anterior 
and on the posterior.  The patellar inhibition test was normal.  
There was tenderness on the medial aspect of the left knee.  The 
appellant had crepitation.  The knee flexion was normal with a 
range of motion from zero to 140 degrees.  Repetitive motion 
testing did not yield any findings of fatigability, 
incoordination or weakness.  Radiographic examination revealed a 
normal left knee.  

In a January 2003 rating action, service connection was granted 
for a left knee medial meniscus strain.  Based on the October 
2002 VA medical examination findings of tenderness and 
crepitation, a 10 percent evaluation was assigned, effective from 
June 12, 2002.

The evidence of record includes medical records from the 
University of Colorado Hospital.  In December 2002, note was made 
on x-ray examination of a small bony excrescence into the medial 
femoral condyle.  In January 2003, an MRI of the left knee was 
normal.  The appellant was noted to remain tender at the medial 
joint line of the left knee.  In February 2006, the appellant 
continued to complain of left knee pain.  On physical 
examination, this left knee pain was very focused by palpation to 
the medial femoral condyle interface with the tibial plateau with 
very light pressure causing sharp lancinating pain.  The knee was 
noted to be sensitive to lengthy walking.

The appellant underwent another VA medical examination in January 
2007; the examiner reviewed the claims file.  The appellant 
reported that the left knee bothered her daily and that weather 
changes made it worse.  She complained of constant aching and 
said that she could walk or run for two blocks.  The appellant 
also said that she was able to perform her activities of daily 
living.  On physical examination, the appellant's gait was 
normal.  She exhibited a range of motion of the left knee from 
zero to 140 degrees.  Repetitive motion testing did not yield any 
findings of fatigability, incoordination or weakness.  There was 
no tenderness on palpation of the medial meniscus.  There was no 
subluxation or lateral instability.  McMurray and Lachman testing 
were negative.  The examiner failed to report whether or not 
crepitation was present.

In an April 2007 rating action, the evaluation for the left knee 
medial meniscus strain disability was reduced to a noncompensable 
(zero percent) rating, effective from January 24, 2007 (the date 
of the VA medical examination).  The appellant contends that this 
reduction was improper and that she is entitled to the 10 percent 
evaluation.  She testified at her October 2010 Board 
videoconference hearing that she continued to have pain on a 
daily basis, especially with sitting and standing; she said that 
she had to elevate the knee on occasion.  The appellant reported 
that her left knee symptoms had not changed since her separation 
from service.  She further testified that there was throbbing in 
her knee when she walked and that her left knee would get stiff 
when she sat.  She also said that it was painful to climbs stairs 
and that she used Motrin, a heat lamp and ointments for treatment 
of the left knee symptoms.  

In a rating reduction case, not only must it be determined that 
an improvement in a disability has actually occurred, but also 
that the improvement actually reflects an improvement in a 
veteran's ability to function under the ordinary conditions of 
life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a 
reduction in rating be based upon review of the entire history of 
a veteran's disability.  VA must then ascertain whether the 
evidence reflects an actual change in the disability and whether 
the examination reports reflecting such change are based on 
thorough examinations.  Faust v. West, 13 Vet. App. 342.  VA is 
not limited, however, to medical indicators of improvement.  
Rather, VA may rely on non-medical indicators of improvement to 
show that a Veteran is capable of more than marginal employment.  
Id.

The examination reports on which the reduction are based must be 
adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) 
(holding that the failure of the examiner in that case to review 
the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point 
generally is the last examination on which the rating at issue 
was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 
169 (1992).  Where, however, the rating was continued in order to 
see if improvement was in fact shown, the comparison point could 
include prior examinations as well.  Collier v. Derwinski, 2 Vet. 
App. 247 (1992).  

For disabilities that are likely to improve, that is, 
disabilities for which a rating has been in effect for less than 
five years, as in this case, re-examinations disclosing 
improvement in disabilities will warrant a rating reduction.  
38 C.F.R. § 3.344(c).  Specifically, it is necessary to 
ascertain, based upon a review of the entire recorded history of 
the condition, whether the evidence reflects an actual change in 
disability and whether examination reports reflecting change are 
based upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. at 
420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 
§ 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v.  Derwinski, 2 Vet. App. 
277, 281-282 (1992).  However, post-reduction evidence may not be 
used to justify an improper reduction.  In general, the RO's 
reduction of a rating must have been supported by the evidence on 
file at the time of the reduction.  Pertinent post-reduction 
evidence favorable to restoring the rating, however, also must be 
considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The Board notes that the appellant is competent to report that 
she has experienced left knee pain since her separation from 
service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The 
appellant's testimony presented at her October 2010 
videoconference hearing goes to the question of whether her left 
knee symptomatology has shown improvement since the April 2007 
rating action.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); Buchanan v. Nicholson, supra, at 1336. 

After considering the pertinent medical history, as detailed 
above, the Board finds that the RO's April 2007 rating action to 
reduce the appellant's disability evaluation for her left knee 
disability from 10 percent to zero percent was improper.  When 
viewed in total, the evidence of record does not clearly warrant 
the conclusion that sustained improvement has been demonstrated 
for the appellant's left knee disability.  The evidence does not 
make it reasonably certain that any improvement shown at the 
January 2007 VA medical examination will be maintained under the 
ordinary conditions of life.

The Board has reviewed the record and finds that the reduction 
was improper.  The medical evidence of record that was used by 
the RO as the basis for the reduction do not show improvement in 
the appellant's left knee disability.  These records show that 
the appellant has consistently complained of left knee pain with 
constant aching and morning stiffness; she has consistently 
reported an increase in symptoms with weather changes.  
Furthermore, the medical reports indicate that there were 
clinical findings of tenderness to palpation of the medial joint 
line or medial aspect of the left knee for the appellant over the 
years.  In addition, the January 2007 VA examiner failed to 
report on whether the appellant still demonstrated crepitance in 
the left knee.  Because the records show that the appellant has 
been shown to continue to experience pain, stiffness, aching and 
pain on motion due to the left knee disability, the Board cannot 
find that there is any basis in these records to conclude that 
the appellant had attained improvement in her service-connected 
left knee disability under the ordinary conditions of life.  
Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Under these circumstances, where the evidence is conflicting as 
to whether the Veteran's left knee disability has undergone 
actual improvement, the Board finds that the evidence of record 
at the time of the April 2007 rating decision did not support 
reduction of the 10 percent evaluation assigned for the left knee 
disability.

ORDER

Entitlement to restoration of a 10 percent evaluation for the 
left knee disability is granted, effective January 24, 2007, 
subject to the law and regulations governing the awards of 
monetary benefits.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


